DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas A. HALL (HALL) US 2018/0199468 in view of Bjorn Edgren (Edgren) US 2018/0034492 and further in view of Rohit Dev Gupta (Gupta) US 2020/0015386.
As per claim 1 HALL teaches;
An information processing device comprising: 
a board; (fig. 67 item 61 and Para 0007 and 0068)

a housing (As per para 0066 “U.S. application Ser. No. 15/261,295, which is hereby incorporated by reference in its entirety” –which shows housing in fig. 3) positioned over a side opposite the board (50 shown as item 67) relative to the heat sink, the housing having a facing wall (top wall) facing the heat sink (10 fig. 3); and 
a fan configured to supply wind to the heat sink along the facing wall (Para 006 “a blower can be used to force air through the air flow paths to increase cooling.”).
HALL teaches an elastic part (12) and Heat sink configured to be in contact with a top surface of the coupling device (30)
But does not teach alternative arrangement of mounting heat sink, a movable part provided in the top wall, the movable part configured to be movable in a direction facing the board, the movable part having a contact portion configured to be in contact with a top surface of the coupling device; 
an elastic part that has elasticity provided at the movable part, the elastic part urging the movable part toward the board; a heat sink thermally coupled to the movable part through the elastic part;
a heat sink thermally coupled to the movable part through the elastic part;
However in analogues art Edgren teaches arranging 

an elastic part (fig. 2 108) that has elasticity provided at the movable part (fig. 5), the elastic part (108) urging the movable part (110) toward the board (at bottom part of 102 see page 0022 “a motherboard, printed circuit board (PCB), network card, etc. to which the cage 102 is mounted.); 	
a heat sink thermally (104) coupled to the movable part (110) through the elastic part (12 or 11);
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine HALL and Edgren by incorporating the teaching of Edgren, into the system of HALL to use spring biased movable part. One having ordinary skill in the art would have found it motivated to use teachings of Edgren to gain advantage of “increased heat transfer, modularity and flexibility, allowance for use of thermoelectric modules (TEMs) and/or thermal interface materials (TIMs)” (Para 0019).
HALL and Edgren, disclose a receiver mounted on a circuit board, but does not disclose essential additional well-known components required for processing data received by the receiver, e.g. a heat generator, separate from the coupling 
However in analogues art Gupta teaches essential additional well-known components required for processing data received by the receiver e.g. a heat generator (Fig. 15 below item 143 see para 0063 “heat sinks 143 on high power dissipating components”), separate from the coupling device (24), disposed over the board (PCB). and positioned upstream (behind item 24 but before fans 27 airflow direction from can be reversed base on requirements) of the movable part in a wind flowing direction (Fig. 15).
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Gupta to the device of HALL and Edgren would have yielded predicable results and resulted in an improved assembly, that would allow for better cooling of essential components.

As per claims 2-6 combinations of HALL, Edgren and Gupta teaches;
the heat sink (104) is stacked on the movable part (110) with elastic part (108) interposed therebetween (Fig. 3)
a heat generator is disposed over the board and positioned upstream of the heat sink in a wind flowing direction, and wherein the heat sink is disposed relative to the heat generator in a direction perpendicular to the wind flowing direction in plan view of the board. (HALL para 0066 “As disclosed in U.S. application Ser. No. 15/261,295, a blower can be used to force air through the air flow paths to increase cooling.)
a heat generator (HALL fig. 2 item 30 and Edgren item 116) is disposed over the board and positioned upstream of the movable part in a wind flowing direction, wherein the heat sink is positioned upstream of the heat generator in the wind flowing direction, and wherein the elastic part and the heat sink are thermally coupled to each other through a heat transfer member. (HALL para 0066 “As disclosed in U.S. application Ser. No. 15/261,295, a blower can be used to force air through the air flow paths to increase cooling.)
wherein the heat transfer member is a heat pipe. (HALL fig. 59 item 70)
wherein the contact portion (Fig. 9) is a projecting portion (28) that projects toward the board relative to the top wall (fig. 2).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over HALL in view of Edgren and further in view of Gupta.
As per claim 7 HALL teaches;
An information processing device comprising: 
a board; (fig. 67 item 61 and Para 0007 and 0068)
a receiver (fig. 2 10) that includes a top wall (fig.3 shows top wall with item 12, 13 etc.) facing the board (fig. 67 item 61 and Para 0007 and 0068), the receiver (10) configured to allow a coupling device (Fig. 1-3, 68, 69 item 30) to be inserted into a space between the board (61) and the top wall; 
HALL teaches an elastic part (12) and Heat sink configured to be in contact with a top surface of the coupling device (30)

an elastic part that has elasticity provided at the movable part, the elastic part urging the movable part toward the board; a heat sink thermally coupled to the movable part through the elastic part;
a heat sink thermally coupled to the movable part through the elastic part;
However in analogues art Edgren teaches arranging 
a movable part (Fig. 1 and 2 item 110 and 112 movable due to 108 spring) provided in the top wall (fig. 1 item 110 in top wall of cage 102), the movable part configured to be movable in a direction facing the board (when compressed by coupling device 116 fig. 5), the movable part (110) having a contact portion (fig. 5 bottom surface of 110) configured to be in contact with a top surface of the coupling device (116 fig. 5); 	
an elastic part (fig. 2 108) that has elasticity provided at the movable part (fig. 5), the elastic part (108) urging the movable part (110) toward the board (at bottom part of 102 see page 0022 “a motherboard, printed circuit board (PCB), network card, etc. to which the cage 102 is mounted.); 	
a heat sink thermally (104) coupled to the movable part (110) through the elastic part (108);
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to 
HALL and Edgren, disclose a receiver mounted on a circuit board, but does not disclose essential additional well-known components required for processing data received by the receiver, e.g. a heat generator, separate from the coupling device, disposed over the board. and positioned upstream of the movable part in a wind flowing direction.
However in analogues art Gupta teaches essential additional well-known components required for processing data received by the receiver e.g. a heat generator (Fig. 15 below item 143 see para 0063 “heat sinks 143 on high power dissipating components”), separate from the coupling device (24), disposed over the board (PCB). and positioned upstream (behind item 24 but before fans 27) of the movable part in a wind flowing direction (Fig. 15).
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Gupta to the device of HALL and Edgren would have yielded predicable results and resulted in an improved assembly, that would allow for better cooling of essential components.



the heat sink (Edgren 104) is stacked on the movable part (110) with elastic part (108) interposed therebetween.
the contact portion (Fig. 9) is a projecting portion (28) that projects toward the board relative to the top wall (fig. 2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further new prior art disclose amended subject matter please see rejection of claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835